Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-16 and 18-21 of U.S. Patent No. 11,387,569 in view of Shimura et al (US 2015/0288057 A1). 
 Regarding claims 1-20, claims 1-16 and 18-21 of above Patent No. 11,387,569 disclose every feature of claimed invention as set forth in the table below, except for the first conductive patch and the second conductive patch disposed not to overlap with the conductive portion of the housing when the housing is viewed from the outside. However, such difference is not patentable merit. It is well known in the art antenna disposed inside housing not to overlap with conductive portion of housing so signals is not blocked by the conductive portion of the housing. One of such examples is the teaching of Shimura, in Figure 12, antenna (13A2, 13B2) disposed not to overlap with the conductive portion of the housing when the housing (11A, 11B) is viewed from the outside. Therefore, to employ having the first conductive patch and the second conductive patch disposed as claimed invention would have been obvious to person skill in the art.
Examined claims 1-20
Patent No. 11,387,569
1. An electronic device, comprising: 
a housing at least partially comprising a conductive portion; 
an antenna structure disposed in an internal space of the housing, wherein the antenna structure comprises: 
a printed circuit board comprising a plurality of insulating layers, at least one first conductive patch disposed at a first insulating layer of the plurality of insulating layers, wherein the at least one first conductive patch comprises: 
a first feeding point disposed on a first imaginary line passing through a center of the at least one first conductive patch, and a second feeding point disposed on a second imaginary line passing through the center of the at least one first conductive patch and perpendicular to the first imaginary line,
 wherein the first feeding point and the second feeding point have a same first vertical distance from a first side of the printed circuit board adjacent to the conductive portion, 
at least one second conductive patch disposed to at least partially overlap the at least one first conductive patch so as to have the same center as that of the at least one first conductive patch when viewed from above the at least one first conductive patch in a second insulating layer different from the first insulating layer, 
-wherein the at least one second conductive patch comprises: a third feeding point disposed on the first imaginary line, and a fourth feeding point disposed on the second imaginary line, 
-wherein the third feeding point and the fourth feeding point have a same second vertical distance longer than the first vertical distance from the first side; and
-a wireless communication circuit configured to: transmit or receive a first signal of a first frequency band through the at least one first conductive patch, and transmit or receive a second signal of a second frequency band lower than the first frequency band through the at least one second conductive patch, and
 wherein the first conductive patch and the second conductive patch are disposed not to overlap with the conductive portion of the housing when the housing is viewed from the outside.
2. The electronic device of claim 1, wherein the wireless communication circuit is further configured to transmit and/or receive a signal having a frequency in a range of 3 GHz to 100 GHz through the at least one first conductive patch or the at least one second conductive patch.

3. The electronic device of claim 1, wherein the wireless communication circuit is further configured to transmit or receive a signal having a first polarization through the first feeding point in the first frequency band.

4. The electronic device of claim 3, wherein the wireless communication circuit is further configured to transmit or receive a signal having a second polarization perpendicular to the first polarization through the second feeding point in the first frequency band.

5. The electronic device of claim 3, wherein the wireless communication circuit is further configured to transmit or receive a signal having third polarization equal to the first polarization through the third feeding point in the second frequency band.

6. The electronic device of claim 4, wherein the wireless communication circuit is further configured to transmit and/or receive a signal having fourth polarization equal to the second polarization through the fourth feeding point in the second frequency band.

7. The electronic device of claim 1, wherein the printed circuit board further comprises a first surface and a second surface facing in a direction opposite to that of the first surface, and wherein the at least one first conductive patch is disposed closer to the first surface than the at least one second conductive patch.

8. The electronic device of claim 7, wherein the wireless communication circuit is disposed at the second surface of the printed circuit board.

9. The electronic device of claim 1, wherein the at least one first conductive patch is formed in a smaller size than that of the at least one second conductive patch.

10. The electronic device of claim 1, wherein the at least one first conductive patch and the at least one second conductive patch are formed in a same shape.

11. The electronic device of claim 1, wherein the first feeding point or the second feeding point is configured to be in direct contact with or capacitively coupled to the at least one first conductive patch through a first feeding portion or a second feeding portion vertically penetrating at least some of the plurality of insulating layers.

12. The electronic device of claim 1, wherein the third feeding point or the fourth feeding point is configured to be in direct contact with or capacitively coupled to the at least one second conductive patch through a third feeding portion or a fourth feeding portion vertically penetrating at least two of the plurality of insulating layers.

13. The electronic device of claim 1, wherein the housing comprises: a front cover, a rear cover facing in a direction opposite to that of the front cover, and a side member enclosing the space between the front cover and the rear cover and at least partially comprising the conductive portion, and wherein the antenna structure is disposed to form a beam pattern in a direction toward the side member.

14. The electronic device of claim 1, wherein the housing comprises: 
a front cover,
a rear cover facing in a direction opposite to that of the front cover, and
a side member enclosing the space between the front cover and the rear cover, 
wherein the conductive portion is disposed at a position overlapped with at least a partial area of the rear cover when viewed from above the rear cover, and
wherein the antenna structure is disposed to form a beam pattern in a direction toward the rear cover.

15. The electronic device of claim 14, wherein the rear cover further comprises a non-conductive member disposed in an area facing the at least one first conductive patch and the at least one second conductive patch of the antenna structure.
16. The electronic device of claim 14, further comprising a display disposed to be at least partially visible from outside of the electronic device through the front cover in an internal space of the electronic device.


17. An electronic device, comprising:
a housing;
a conductive member included in the housing or disposed inside the housing;
an antenna structure disposed in an internal space of the housing, wherein the antenna structure comprises:
-a printed circuit board comprising a plurality of insulating layers, at least one first conductive patch disposed at a first insulating layer of the plurality of insulating layers and comprising a first feeding point spaced apart from the conductive member by a first distance, and at least one second conductive patch at least partially overlapped to have the same center as that of the at least one first conductive patch and comprising a second feeding point spaced apart from the conductive member by a second distance longer than the first distance, when viewed from above the at least one first conductive patch in a second insulating layer different from the first insulating layer; and 
-a wireless communication circuit electrically connected to the first feeding point and the second feeding point, and configured to: transmit or receive a first signal of a first frequency band through the at least one first conductive patch, and transmit or receive a second signal of a second frequency band lower than the first frequency band through the second conductive patch,
 wherein the first conductive patch and the second conductive patch are disposed not to overlap with the conductive member of the housing when the housing is viewed from the outside.

18. The electronic device of claim 17, wherein the first feeding point is disposed on a first imaginary line passing through a center of the at least one first conductive patch, wherein the at least one first conductive patch comprises a third feeding point passing through the center, disposed on a second imaginary line perpendicular to the first imaginary line, and spaced apart from the conductive member by a third distance, wherein the second feeding point is disposed on a third imaginary line passing through the center of the second conductive patch, wherein the second conductive patch comprises a fourth feeding point passing through the center, disposed on a fourth imaginary line perpendicular to the third imaginary line, and spaced apart from the conductive member by a fourth distance, and
wherein the wireless communication circuit is electrically connected to the third feeding point and the fourth feeding point, and is further configured to: transmit or receive a third signal of a first frequency band through the at least one first conductive patch, and transmit or receive a fourth signal of a second frequency band lower than the first frequency band through the second conductive patch.

19. The electronic device of claim 18, wherein the first imaginary line is the same as the third imaginary line, and wherein the second imaginary line is the same as the fourth imaginary line.

20. The electronic device of claim 19, wherein the first signal and the second signal have a first polarization, and wherein the third signal and the fourth signal have a second polarization different from the first polarization.
1. An electronic device, comprising: 
a housing at least partially comprising a conductive portion; 
an antenna structure disposed in an internal space of the housing, wherein the antenna structure comprises: 
a printed circuit board comprising a plurality of insulating layers, and at least one first conductive patch disposed at a first insulating layer of the plurality of insulating layers, wherein the at least one first conductive patch comprises: 
a first feeding point disposed on a first imaginary line passing through a center of the at least one first conductive patch, and a second feeding point disposed on a second imaginary line passing through the center of the at least one first conductive patch and perpendicular to the first imaginary line, 
wherein the first feeding point and the second feeding point have a same first vertical distance from a first side of the printed circuit board adjacent to the conductive portion,  
at least one second conductive patch is overlapped at least partially so as to have the same center as that of the at least one first conductive patch when viewed from above the at least one first conductive patch in a second insulating layer different from the first insulating layer, 
-wherein the at least one second conductive patch comprises: a third feeding point disposed on the first imaginary line, and a fourth feeding point disposed on the second imaginary line, 
an antenna module comprising a wireless communication circuit configured to: transmit and/or receive a first signal of a first frequency band through the at least one first conductive patch, and transmit and/or receive a second signal of a second frequency band lower than the first frequency band through the at least one second conductive patch.
	



2. The electronic device of claim 1, wherein the wireless communication circuit is further configured to transmit and/or receive a signal having a frequency in a range of 3 GHz to 100 GHz through the at least one first conductive patch or the at least one second conductive patch.

3. The electronic device of claim 1, wherein the wireless communication circuit is further configured to transmit or receive a signal having a first polarization through the first feeding point in the first frequency band.

4. The electronic device of claim 3, wherein the wireless communication circuit is further configured to transmit or receive a signal having a second polarization perpendicular to the first polarization through the second feeding point in the first frequency band.

5. The electronic device of claim 4, wherein the wireless communication circuit is further configured to transmit and/or receive a signal having fourth polarization equal to the second polarization through the fourth feeding point in the second frequency band.

6. The electronic device of claim 3, wherein the wireless communication circuit is further configured to transmit or receive a signal having third polarization equal to the first polarization through the third feeding point in the second frequency band.

7. The electronic device of claim 1, wherein the printed circuit board further comprises a first surface and a second surface facing in a direction opposite to that of the first surface, and wherein the at least one first conductive patch is disposed closer to the first surface than the at least one second conductive patch.

8. The electronic device of claim 7, wherein the wireless communication circuit is disposed at the second surface of the printed circuit board.

9. The electronic device of claim 1, wherein the at least one first conductive patch is formed in a smaller size than that of the at least one second conductive patch.

10. The electronic device of claim 1, wherein the at least one first conductive patch and the at least one second conductive patch are formed in a same shape.

11. The electronic device of claim 1, wherein the first feeding point or the second feeding point is configured to be in direct contact with or capacitively coupled to the at least one first conductive patch through a first feeding portion or a second feeding portion vertically penetrating at least some of the plurality of insulating layers.

12. The electronic device of claim 1, wherein the third feeding point or the fourth feeding point is configured to be in direct contact with or capacitively coupled to the at least one second conductive patch through a third feeding portion or a fourth feeding portion vertically penetrating at least two of the plurality of insulating layers.

13. The electronic device of claim 1, wherein the housing comprises: a front cover, a rear cover facing in a direction opposite to that of the front cover and a side member enclosing the space between the front cover and the rear cover and at least partially comprising the conductive portion, and wherein the antenna module is disposed to form a beam pattern in a direction toward the side member.

14. The electronic device of claim 1, 
wherein the housing comprises: 
a front cover, 
a rear cover facing in a direction opposite to that of the front cover, and 
a side member enclosing the space between the front cover and the rear cover, 
wherein the conductive portion is disposed at a position overlapped with at least a partial area of the rear cover when viewed from above the rear cover, and 
wherein the antenna module is disposed to form a beam pattern in a direction toward the rear cover.

15. The electronic device of claim 14, wherein the rear cover further comprises a non-conductive member disposed in an area facing the at least one first conductive patch and the at least one second conductive patch of the antenna module.

16. The electronic device of claim 14, further comprising a display disposed to be at least partially visible from outside of the electronic device through the front cover in an internal space of the electronic device.


18. An electronic device, comprising: 
a housing; 
a conductive member included in the housing or disposed inside the housing; 
an antenna structure disposed in an internal space of the housing, wherein the antenna structure comprises: 
-a printed circuit board comprising a plurality of insulating layers, at least one first conductive patch disposed at a first insulating layer of the plurality of insulating layers and comprising a first feeding point spaced apart from the conductive member by a first distance, and at least one second conductive patch at least partially overlapped to have the same center as that of the at least one first conductive patch and comprising a second feeding point spaced apart from the conductive member by a second distance longer than the first distance, when viewed from above the at least one first conductive patch in a second insulating layer different from the first insulating layer; and 
-a wireless communication circuit electrically connected to the first feeding point and the second feeding point, and configured to: transmit or receive a first signal of a first frequency band through the at least one first conductive patch, and transmit or receive a second signal of a second frequency band lower than the first frequency band through the second conductive patch.






19. The electronic device of claim 18, wherein the first feeding point is disposed on a first imaginary line passing through a center of the at least one first conductive patch, wherein the at least one first conductive patch comprises a third feeding point passing through the center, disposed on a second imaginary line perpendicular to the first imaginary line, and spaced apart from the conductive member by a third distance, wherein the second feeding point is disposed on a third imaginary line passing through the center of the second conductive patch, wherein the second conductive patch comprises a fourth feeding point passing through the center, disposed on a fourth imaginary line perpendicular to the third imaginary line, and spaced apart from the conductive member by a fourth distance, and wherein the wireless communication circuit is electrically connected to the third feeding point and the fourth feeding point, and is further configured to: transmit or receive a third signal of a first frequency band through the at least one first conductive patch, and transmit or receive a fourth signal of a second frequency band lower than the first frequency band through the second conductive patch.

20. The electronic device of claim 19, wherein the first imaginary line is the same as the third imaginary line, and wherein the second imaginary line is the same as the fourth imaginary line.

21. The electronic device of claim 20, wherein the first signal and the second signal have a first polarization, and wherein the third signal and the fourth signal have a second polarization different from the first polarization.



“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within the genus). “ELILILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30,2001).
Inquiry                                                                                                                                                                                                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845